Exhibit 10.32

EXECUTION COPY

AMENDMENT NO. 3

AMENDMENT NO. 3 (this “Amendment”), dated as of June 21, 2009, to the Amended
and Restated Credit Agreement, dated as of November 19, 2004 (as amended from
time to time, the “Credit Agreement”; capitalized terms used but not defined
herein shall have the respective meanings specified in the Credit Agreement),
among Global Payments Direct, Inc. (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”) and Canadian Imperial Bank of Commerce, as administrative agent (in
such capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Borrower, the Administrative Agent and the Lenders have agreed to
amend certain provisions of the Credit Agreement on the terms and conditions
contained herein.

NOW THEREFORE, the parties hereto hereby agree as follows:

1. Amendment to Section 1.1 (Defined Terms). Section 1.1 of the Credit Agreement
is hereby amended as follows:

(a) by deleting the following existing defined terms in their entirety and
inserting in lieu thereof the following new defined terms

“Applicable Margin”: with respect to (a) any LIBOR Loans, 1.75%, (b) any CIBC
Offered Rate Loans, 1.75% and (c) any Prime Rate Loans, 0.75%.

2. Effectiveness. This Amendment shall become effective on the date on which the
Administrative Agent shall have received the duly executed counterparts to this
Amendment from the Borrower, the Administrative Agent and each Lender.

3. Representations and Warranties.

(a) On and as of the date hereof, the Borrower hereby confirms, reaffirms and
restates the representations and warranties set forth in Section 3 of the Credit
Agreement mutatis mutandis, except to the extent that such representations and
warranties expressly relate to a specific earlier date in which case the
Borrower hereby confirms, reaffirms and restates such representations and
warranties as of such earlier date; and

(b) Since May 31, 2009, there has been no development or event that has had or
could reasonably be expected to have a Material Adverse Effect.

4. Continuing Effect. Except as expressly amended by this Amendment, the Credit
Agreement shall continue to be, and shall remain, in full force and effect in
accordance with its terms.

5. Fees and Expenses. The Borrower agrees to reimburse the Administrative Agent
and the Lenders for all their reasonable costs and out- of-pocket expenses
incurred in connection with the review, execution and delivery of this
Amendment, including, without limitation, the reasonable fees and disbursements
of Simpson Thacher & Bartlett LLP, counsel to the Administrative Agent.



--------------------------------------------------------------------------------

6. Counterparts. This Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment shall be effective as
delivery of a manually executed counterpart of this Amendment.

7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereto caused this Amendment to be executed
by their respective duly authorized officers as of the day first above written.

 

GLOBAL PAYMENTS DIRECT, INC. By:  

/s/ Suellyn P. Tornay

Name:   Suellyn P. Tornay Title:   Corporate Secretary CANADIAN IMPERIAL BANK OF
COMMERCE, as Administrative Agent By:  

/s/ David C. Lee

Name:   David C. Lee Title:   Managing Director By:  

/s/ Raj Khanna

Name:   Raj Khanna Title:   Director CIBC INC., as a Lender By:  

/s/ Dominic J. Sorresso

Name:   Dominic J. Sorresso Title:   Executive Director   CIBC World Markets
Corp.   Authorized Signatory